Opinion filed July 3, 2014




                                             In The


           Eleventh Court of Appeals
                                          ___________

                                   No. 11-14-00167-CR
                                          ___________

                   EX PARTE KODY DOUGLAS TAYLOR


                          Original Habeas Corpus Proceeding


                        MEMORANDUM OPINION
       Kody Douglas Taylor has filed in this court an application for writ of habeas
corpus to set bail pending appeal. In the application, Taylor requests that this court
set bail so that he can be released from jail while his appeal from a conviction of a
state jail felony is pending in this court. 1 We dismiss for want of jurisdiction.
       An intermediate appellate court “does not possess original habeas corpus
jurisdiction of a bail issue” in a criminal case. Ortiz v. State, 299 S.W.3d 930, 932
(Tex. App.—Amarillo 2009, no pet.); see In re Spradley, No. 12-10-00011-CR,
2010 WL 702252 (Tex. App.—Tyler Feb. 26, 2010, orig. proceeding) (mem.

       1
        That appeal is pending in this court under our Cause No. 11-14-00094-CR.
op., not designated for publication); Ex parte Enriquez, 2 S.W.3d 362 (Tex.
App.—Waco 1999, orig. proceeding); see also TEX. CONST. art. V, §§ 5, 6. We
can find no authority that would permit this court to exercise original jurisdiction
to set bail pending the appeal of Taylor’s conviction. Consequently, we dismiss
Taylor’s application for writ of habeas corpus.
      This proceeding is dismissed for want of jurisdiction.


                                                   PER CURIAM


July 3, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2